UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES ( X ) NO () Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer()(Do not check if a smaller reporting company) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ()NO(X) At November 07, 2011, there were 4,703,837 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 44 Item 4 Controls and Procedures 44 PART II OTHER INFORMATION Item 1 Legal Proceedings 44 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6 Exhibits 45 Signatures 46 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) The following are the unaudited consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". Community Bancorp. and Subsidiary September 30 December 31 September 30 Consolidated Balance Sheets (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $37,397,000 at 09/30/11, $38,157,000 at 12/31/10 and $53,734,000 at 09/30/10) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) ) Unearned net loan fees ) ) ) Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) 0 Prepaid expense - Federal Deposit Insurance Corporation (FDIC) Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ $ NOW Money market funds Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized, 4,914,777 shares issued at 09/30/11, 4,834,615 shares issued at 12/31/10, and 4,813,289 shares issued at 09/30/10 Additional paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive income Less: treasury stock, at cost; 210,101 shares at 09/30/11, 12/31/10 and 09/30/10 ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The Third Quarter Ended September 30, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits 1 Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Income on bank owned life insurance Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at September 30, $ $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The Nine Months Ended September 30, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Income on bank owned life insurance Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at September 30, $ $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For The Nine Months Ended September 30, Cash Flow from Operating Activities: Net income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and amortization, bank premises and equipment Provision for loan losses Deferred income tax ) Net gain on sale of loans ) ) Gain on sale of bank premises and equipment 0 ) Loss on sale of OREO Gain on Trust LLC ) ) Amortization of bond premium, net Write down of OREO Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Decrease in taxes payable ) ) Decrease (increase) in interest receivable ) Amortization of FDIC insurance assessment Increase in mortgage servicing rights ) ) Increase in other assets ) ) Increase in cash surrender value of bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease in unamortized loan fees ) ) Decrease in interest payable ) ) (Decrease) increase in accrued expenses ) (Decrease) increase in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and pay downs Purchases ) ) Investments - available-for-sale Maturities, calls, pay downs and sales Purchases ) ) Increase (decrease) in limited partnership contributions payable ) Cash investments in limited partnerships ) 0 Increase in loans, net ) ) Proceeds from sales of bank premises and equipment, net of capital expenditures ) ) Proceeds from sales of OREO Recoveries of loans charged off Net cash used in investing activities ) ) The accompanying notes are an integral part of these consolidated financial statements. Cash Flows from Financing Activities: Net increase in demand and NOW accounts Net increase in money market and savings accounts Net decrease in time deposits ) ) Net increase in repurchase agreements Net decrease in short-term borrowings 0 ) Proceeds from long-term borrowings 0 Repayments on long-term borrowings ) ) Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $ $ Supplemental Schedule of Noncash Investing and Financing Activities: Change in unrealized gain on securities available-for-sale $ $ ) Loans and bank premises transferred to OREO $ $ ) Investments in limited partnerships Cash investments in limited partnerships $ ) $ 0 Increase (decrease) in contributions payable ) $ ) $ ) Common Shares Dividends Paid Dividends declared $ $ (Increase) decrease in dividends payable attributable to dividends declared ) Dividends reinvested ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. Notes to Consolidated Financial Statements Note 1.Basis of Presentation and Consolidation The interim consolidated financial statements of Community Bancorp. and Subsidiary are unaudited.All significant intercompany balances and transactions have been eliminated in consolidation.In the opinion of management, all adjustments necessary for fair presentation of the financial condition and results of operations of the Company contained herein have been made.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2010 contained in the Company's Annual Report on Form 10-K.The results of operations for the interim period are not necessarily indicative of the results of operations to be expected for the full annual period ending December 31, 2011, or for any other interim period. Note 2.Recent Accounting Developments In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, "Fair Value Measurements and Disclosures (Topic 820) - Improving Disclosures about Fair Value Measurements," to amend the disclosure requirements related to recurring and nonrecurring fair value measurements.The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers.Additionally, the guidance requires a roll forward of activities on purchases, sales, issuances, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements).The guidance became effective for the Company on January 1, 2010, except for the disclosure on the roll forward activities for any Level 3 fair value measurements, which became effective for the Company on January 1, 2011.Adoption of this new guidance requires additional disclosures of fair value measurements but did not have a material impact on the Company’s consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement:Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and IFRSs,” amending Accounting Standards Codification (“ASC”) Topic 820.Although ASU 2011-04 deals primarily with development of a single fair value framework for US GAAP and International Financial Reporting Standards, the ASU also contains additional guidance on fair value measurements.Among other things, ASU 2011-04: clarifies how a principal market is determined; addresses the fair value measurement or counterparty credit risks and the concept of valuation premise and highest and best use of nonfinancial assets; prescribes a model for measuring the fair value of an instrument classified in shareholders’ equity; limits the use of premiums or discounts based on the size of a holding; and requires certain new disclosures, including disclosures of all transfers between Levels 1 and 2 of the fair value hierarchy, whether or not significant, and additional disclosures regarding unobservable inputs and valuation processes for Level 3 measurements.The guidance in ASU 2011-04 is to be applied prospectively, and is effective for the Company for interim and annual periods beginning on or after December 15, 2011.The Company does not expect that adoption of the guidance will have a material impact on its consolidated financial statements. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses,” which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables.The ASU is intended to enhance transparency about an entity’s allowance for credit losses and the credit quality of loan and lease receivables by requiring disclosure of an evaluation of the nature of the credit risk inherent in the entity’s financing receivables portfolio, as well as disclosure of how that risk is analyzed and assessed in arriving at the allowance for credit losses and the changes and reasons for those changes in the allowance.Under this standard, disclosures about the allowance for credit losses and fair value are to be presented by portfolio segment, while credit quality information, impaired financing receivables and non-accrual status are to be presented by class of financing receivable.In addition to existing requirements, ASU 2010-20 requires an entity to provide additional disclosures about (1) credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; (2) the aging of past due financing receivables at the end of the reporting period by class of financing receivable; (3) the nature and extent of troubled debt restructurings that occurred during the period, by class of financing receivable, and their effect on the allowance for credit losses; (4) the nature and extent of financing receivables modified as troubled debt restructurings within the previous 12 months that defaulted during the reporting period, by class of financing receivable, and their effect on the allowance for credit losses; and (5) significant purchases and sales of financing receivables during the reporting period, disaggregated by portfolio segment.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance.ASU 2010-20 is effective for interim and annual financial reporting periods ending after December 15, 2010, as it relates to disclosures required as of the end of a reporting period.On January 19, 2011, the FASB issued ASU 2011-01, “Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20,” temporarily deferring the ASU 2010-20 effective date of the disclosure requirements for public entities about troubled debt restructurings.The purpose of the delay is to make the disclosure requirements concurrent with the effective date of the FASB’s guidance on determining what constitutes a troubled debt restructuring.The guidance for determining what constitutes a troubled debt restructuring is effective for interim and annual periods ending after June 15, 2011.Other than requiring additional disclosures, adoption of this ASU did not have a material impact on the Company’s consolidated financial statements.On April 5, 2011, the FASB issued ASU 2011-02 “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”, which clarifies when creditors should classify loan modifications as troubled debt restructurings.The guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after January 1, 2011.The guidance on measuring the impairment of a receivable restructured in a troubled debt restructuring is effective on a prospective basis.Adoption of ASU 2011-02 did not have a material impact on the Company’s consolidated financial statements. In April 2011, the FASB issued ASU 2011-03, “Reconsideration of Effective Control for Repurchase Agreements,” amending the criteria under ASC Topic 860 for determining whether the transferor under a repurchase agreement involving a financial asset has retained effective control over the financial asset and therefore must account for the transaction as a secured borrowing rather than a sale.The guidance removes from the effective control criteria the consideration of whether the transferor has the ability to repurchase or redeem the financial asset on substantially the agreed terms.The guidance applies prospectively and is effective for new transactions and for existing transactions that are modified as of the beginning of the first interim or annual period beginning on or after December 15, 2011.The Company does not expect that adoption of the guidance will have a material impact on its consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income,” which amends Topic 220.The amendments provide that an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The ASU does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income, nor does it require any transition disclosures.The amendments in this ASU are to be applied retrospectively, and are effective for fiscal years and interim periods beginning after December 15, 2011.Early adoption is permitted.The Company does not expect that adoption of ASU 2011-05 will have a material impact on its consolidated financial statements. In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment,” amending Topic 350.The guidance changes the manner of testing of goodwill for impairment by providing an entity with the option of first assessing qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not (more than 50%) that the fair value of a reporting unit is less than its carrying amount. Such qualitative factors may include the following: macroeconomic conditions; industry and market considerations; cost factors; overall financial performance; and other relevant entity-specific events.If an entity elects to perform a qualitative assessment and determines that an impairment is more likely than not, the entity is then required to perform the existing two-step quantitative impairment test; otherwise, no further analysis is required.An entity also may elect not to perform the qualitative assessment and instead go directly to the two-step quantitative impairment test.These changes become effective for fiscal years beginning on or after December 15, 2011, although early adoption is permitted.The Company does not expect that adoption of ASU 2011-08 will have a material impact on its consolidated financial statements. Note 3.Earnings per Common Share Earnings per common share amounts are computed based on the weighted average number of shares of common stock issued during the period (retroactively adjusted for stock splits and stock dividends), including Dividend Reinvestment Plan shares issuable upon reinvestment of dividends declared, and reduced for shares held in treasury. The following table illustrates the calculation for the periods ended September 30, as adjusted for the cash dividends declared on the preferred stock: For The Third Quarter Ended September 30, Net income, as reported $ $ Less: dividends to preferred shareholders Net income available to common shareholders $ $ Weighted average number of common shares used in calculating earnings per share Earnings per common share $ $ For The Nine Months Ended September 30, Net income, as reported $ $ Less: dividends to preferred shareholders Net income available to common shareholders $ $ Weighted average number of common shares used in calculating earnings per share Earnings per common share $ $ Note 4.Comprehensive Income Accounting principles generally require recognized revenues, expenses, gains, and losses to be included in net income.Certain changes in assets and liabilities, such as the after-tax effect of unrealized gains and losses on available-for-sale securities, are not reflected in the statement of income, but the cumulative effect of such items from period-to-period is reflected as a separate component of the equity section of the balance sheet (accumulated other comprehensive income or loss).Other comprehensive income or loss, along with net income, comprises the Company's total comprehensive income. The Company's total comprehensive income for the comparison periods is calculated as follows: For The Third Quarter Ended September 30, Net income $ $ Other comprehensive loss, net of tax: Change in unrealized holding gain on available-for-sale securities arising during the period ) ) Tax effect Other comprehensive loss, net of tax ) ) Total comprehensive income $ $ For The Nine Months Ended September 30, Net income $ $ Other comprehensive income (loss), net of tax: Change in unrealized holding gain on available-for-sale securities arising during the period ) Tax effect ) Other comprehensive income (loss), net of tax ) Total comprehensive income $ $ Note 5.Investment Securities Securities available-for-sale (AFS) and held-to-maturity (HTM) consisted of the following: Gross Gross Amortized Unrealized Unrealized Fair Securities AFS Cost Gains Losses Value September 30, 2011 U.S. Government sponsored enterprise (GSE) debt securities $ U.S. Government securities 0 U.S. GSE preferred stock 0 $ December 31, 2010 U.S. GSE debt securities $ U.S. Government securities U.S. GSE preferred stock 0 0 $ September 30, 2010 U.S. GSE debt securities $ $ $
